Citation Nr: 1213759	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  10-16 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral anterior subcapsular cataracts.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD




INTRODUCTION

The Veteran served on active duty from July 1954 to May 1958. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In July 2011, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT




CONCLUSION OF LAW




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

With regard to the appeal of the claim for service connection for bilateral anterior subcapsular cataracts, the Board has granted the veteran's claim for service connection for that disability in the decision below, and therefore the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the notice requirements of the law have been met in this case, no harm or prejudice to the appellant has resulted.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Service Connection for Bilateral Cataracts

In December 2008, the Veteran claimed service connection for bilateral cataracts, contending that the condition was the result of his exposure to the atomic bomb test he witnessed while stationed onboard the USS Catamount in the Bikini Atolll from January 1956 to August 1956.  He stated that he and other servicemembers were allowed to watch the mushroom clouds without any eye protection.  In support of his claim, he submitted a statement from a private ophthalmologist, JDP, M.D., dated in November 2008, which provided,

[The Veteran] has an unusual type of anterior subcapsular cataract as well as nuclear sclerosis.  In my opinion, the anterior subcapsular portion is due to a delayed effect of the radiation exposure he suffered whle watching the atomic bomb in Bikini while he was in the military.

In a letter dated in April 2009 to the Veteran's representative, Dr. JDP stated that the letter was to confirm "our telephone conversation regarding [the Veteran] in which I indicated that I felt [the Veteran's] cataract were in part caused by his exposure at the atomic test site and his staring at the blast."

In a May 2009 letter from the Defense Threat Reduction Agency, the Agency noted that the Veteran was "a confirmed participant of Operation REDWING, conducted at the Pacific Proving Ground in 1956."  In addition the Agency's Nuclear Test Personnel Review (NTPR) Program provided dose assessments for the Veteran's exposure, stating that the doses he could have received during Operation REDWING are not more than:

	-External gamma dose:	18 rem

	-External neutron dose	0.5 rem

	-Internal committed dose to the lens of the eye (beta + gamma:  28 rem

Given this information, the Chief Public Health and Environmental Hazards Officer then provided an opinion to VA in October 2009.  This Memorandum provided in pertinent part,

Cataracts can be divided into three major subtypes: nuclear sclerotic (the most common), cortical, and posterior subcapsular cataract (PSC).  The latter two have been associated with environmental stresses including radiation, but nuclear sclerotic seem to have a correlation with smoking.  Whiile we could not quantify the length or amount of smoking, it is noted several times in the record that the patient was a smoker and that he quit after 10 years.  The pathogenesis of the radiation cataract is usually damage to the germinal layer located at the equator of the lens.  Damaged cells then migrate toward the posterior pole where they undergo degeneration.  Most senile cataracts begin in the anterior pole, whereas radiation cataracts begin in the posterior pole.

SLF, M.D., MPH, the Acting Deputy Chief, then concluded, "[I]t is our opnion that it is not likely that the Veteran's anterior subcapsular cataracts OU were caused by exposure to ionizing radiation while in military service."  As a result of this opinion, the Director of Compensation and Pension Service stated in an October 2009 Memorandum that "there is no reasonable possibility that the Veteran's anterior subcapsular cataract was the result of such exposure."

In January 2010, the Veteran submitted another letter, also dated in January 2010, from Dr. JDP in which he stated, "No one can say for sure what caused [the Veteran's cataracts], but certainly the atomic radiation he was exposed to was as likely as not instrumental in cuasing the inception of cataractous changes in [the Veteran's] lenses."

In an April 2010 letter, Dr. JDP noted the May 2009 letter from the Defense Threat Reduction Agency, in which the NTPR Program provided dose assessments for the Veteran's exposure.  He contended that "nobody really knows what the dose was . . ." and that the Veteran "states that during the explosion, the concussion was enough so that they could feel it and the ship was actually moved sideways."  He added, "I stand by my original statement that [the Veteran's] anterior subscapular cataracts are in part radiation induced . . . ."  In addition, he noted,

Furthermore, your experts have stated that radiation does not cause anterior cataracts.  I have enclosed a copy of a study that indicates that radiation damage is in the proliferating cells of the anterior epithelium, thus further supporting my position.

In a May 2010 letter from another private ophthalmologist, DIS, M.D., Dr. S stated in pertinent part,

My impression at this time is that [the Veteran] has glaucoma on the right side with a history of an anterior subcapsular cataract which was previously removed.  As you recall, anterior subcapsular cataracts can be caused by radiation exposure because of the effect on the anterior epithelial cess that are just subscapsular.

Given the conflicting medical opinions in the case

ORDER





____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


